Citation Nr: 1644313	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic disability associated with a positive tuberculosis (TB) tine test.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma, rated 10 percent disabling prior to January 20, 2014, and 30 percent disabling thereafter.

4.  Entitlement to an increased rating for Raynaud's phenomena of the fingers and feet, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for right knee patellar femoral syndrome, currently rated 10 percent disabling.

6.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1993, April 1997 to April 2000, and from June 2006 to August 2009.

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2010, a statement of the case was issued in October 2012, and a substantive appeal was received in November 2012.

The issues of entitlement to service connection for hemorrhoids and entitlement to an increased rating for right knee patellar femoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Additional evidence received since the RO's March 2000 RO decision, which denied entitlement to service connection for positive TB tine test, does not relate to an unestablished fact necessary to substantiate the claim of service connection and is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of service connection.

2.  For the period prior to January 20, 2014, bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma has not been manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

3.  For the period from January 20, 2014, bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma has not been manifested by objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or applicances.  

4.  Raynaud's phenomenon is manifested by characteristic attacks occurring one to three times a week, with no subjective complaints or objective findings of digital ulcers.

5.  Allergic rhinitis is manifested by purulent discharge, but without nasal polyps or obstruction of the nasal passage.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's March 2000 decision which denied entitlement to service connection for positive TB tine test, and the claim of service connection for a chronic disability associated with a positive TB tine test is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156.

2.  For the period prior to January 20, 2014, the criteria for a disability rating in excess of 10 percent for bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2015). 

3.  For the period from January 20, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2015). 

4.  The criteria for entitlement to a disability rating in excess of 10 percent for Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2015).

5.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

In relation to the reopening of a previously denied claim, VA is no longer required to provide case-specific "Kent notice" in claims to reopen. VA Office of General Counsel Precedent Opinion 6-2014, published November 21, 2014, concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  VA must still provide generic notice that explains the requirements for reopening these claims.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006), with VAOPGCPREC 6-2014.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in October 2009 pertaining to his claim to reopen service connection for residuals of TB test, and his increased rating claims.  Additional notice was issued to the Veteran in December 2013.  The letters provided information as to what evidence was required to reopen the claim, the evidence required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issues addressed in the decision below.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations with regard to his increased rating claims as addressed below.  

The Virtual folder contains the Veteran's service treatment records, identified post-service treatment records, and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims discussed below.  

New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In order for the additional evidence may be considered new and material, the evidence must relate to a basis for the prior denial of that claim.  

In June 1993, the Veteran filed a claim of service connection for bilateral lungs CTA - tuberculosis.  06/21/1993 VA 21-4138 Statement in Support of Claim.

A July 1991 service treatment record reflects that he had a purified protein derivative (PPD) reactor for TB.  An August 1991 service treatment record reflects that the Veteran had a "pos PPD, known TB contacts are NK [not known]" and his symptoms of active disease were noted to be asymptomatic.  He was determined to be a good candidate for INH prophylaxis.  He was started on INH for 6 months.  03/23/2016 STR-Medical (#3) at 25-27.  

In August 1993, the Veteran underwent a VA examination.  The Veteran reported that he had a positive PPD in 1991 and was put on INH for six months.  The examiner noted that he apparently has had no known tuberculosis.  The examiner stated that there were some questionable nodular changes on x-ray, although an August 7th x-ray revealed no abnormal findings.  He had no pulmonary complaints or other complaints presently suggestive of active TB.  On physical examination, his lungs were clear bilaterally.  The assessment was positive PPD in 1991 for which he took INH for six months; he apparently had some transient chest findings although he currently has a normal chest x-ray with no current pulmonary complaints and no remarkable findings on exam to suggest sequelae or ongoing problems with TB.  

In a February 1994 rating decision, the RO denied entitlement to service connection for lung disorder/tuberculosis.  The RO noted that the Veteran did not have a chronic lung disorder or diagnosis of tuberculosis.

Thereafter, additional service treatment records dated from April 1996 to January 2000 were associated with the claims file.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2000).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  

Thus, while the Veteran did not file a notice of disagreement with the February 1994 rating decision, due to receipt of the additional service treatment records, the claim was reconsidered in a March 2000 rating decision.  The RO denied entitlement to service connection for positive TB tine test on the basis that there was no evidence of active tuberculosis and a February 2000 VA examination showed that he had no symptoms and his lungs were clear.  It was also noted that a positive TB tine test is a laboratory finding and not a disability under the law.  A January 1997 Report of Medical History reflected that he was exposed to TB in 1991, was treated, and has no problems.  03/23/2016 STR-Medical (#2) at 9.  He did not file a notice of disagreement with the March 2000 rating decision.  Additionally, no new and material evidence was received within a year of issuance of the March 2000 rating decision.  In light of the foregoing, the 2000 RO decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In June 2009, the Veteran filed a claim to reopen entitlement to service connection for "TB/Mar.91."  06/29/2009 VA 21-4138 Statement in Support of Claim.

In a November 2009 submission, the Veteran referenced his positive TB tine test, noting that he had always tested negative for TB until 1991.  He stated that he was treated for TB in 1991.  11/02/2009 VA 21-4138 Statement in Support of Claim.

In a February 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  In his August 2010 notice of disagreement, the Veteran asserted the fact that VA does not recognize TB as a disability is not "just."  The Veteran requested that he be given the "microscopic identification exam to identify mycobacterium tuberculosis to establish a rating since even though I was treated by the Army with INH this does not mean in the nine years since it could not have gotten worse."  08/23/2010 Notice of Disagreement at 3.  

While the Veteran has claimed entitlement to service connection for a condition due to the in-service positive TB test, the Veteran has not submitted any "new" or "material" evidence in support of a finding that he has a chronic disability resulting from the positive TB test.  Service treatment records on file do not reflect that the Veteran had TB during service; rather he had a positive PPD test which required treatment with INH.  As detailed above, at the time of the positive PPD test, he was asymptomatic for TB.  Both the August 1993 and February 2000 VA examiners concluded that the Veteran did not have any lung symptoms or associated problems with the positive TB test.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

No new evidence has been received which supports a correlation between the positive TB test and any chronic disability.  There is no "new" evidence that raises a reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial.  Rather, the Veteran requests an examination to identify a condition associated with his in-service positive TB test.  But the evidence of record does not support that the Veteran ever had TB nor any symptoms associated with the positive TB test.  Likewise, the post-service August 1993 and February 2000 VA examination reports also reflect no respiratory disability or residuals as a result of the positive TB test.  The Veteran has submitted no "new" evidence which suggests a disability resulting from the positive TB test or that he has suffered from residuals due to the positive test.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (stating that the duty to provide a medical examination/opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured).  The Board recognizes that the Veteran is competent to report his symptoms; however, here, he has not reported any TB/respiratory related ones.  The Board notes that the Veteran is not competent as a lay person to provide evidence on questions of etiology or diagnosis or a complex respiratory disorder, such as TB. 

In summary, for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for a chronic disability associated with a positive tuberculosis tine test is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Pursuant to Diagnostic Code 5276, a 10 percent rating is in effect for the period prior to January 20, 2014, and a 30 percent rating is in effect from January 20, 2014.  

The Board has determined that a disability rating in excess of 10 percent for the period prior to January 20, 2014 is not warranted.  The November 2009 VA examination report reflects the Veteran's report of pain in both feet which occurs constantly.  The pain is localized and aching at a level 2.  The pain can be exacerbated by physical activity, relieved by rest.  At the time of pain, he can function without medication.  At rest, he has fatigue, but no pain, weakness, stiffness and swelling.  While standing or walking, he has pain, swelling, and fatigue, with no weakness or stiffness.  He is off balance at times.  On physical examination of the feet, there was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of the right and left great toes.  Palpation of the plantar surfaces of the feet revealed no tenderness.  While weight bearing, alignment of the Achilles tendon was normal on the right and left.  While non-weight bearing, alignment of the Achilles tendon was normal on the right and left.  There were no findings of pes planus, pes cavus, hammer toes, nor Morton's metatarsalgia.  Hallux valgus of the feet were present; the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.  He did not have any limitation with standing and walking.  He does not require any type of support with his shoes.  An x-ray examination was normal.  The examiner diagnosed bilateral pes planus and minimal hallux valgus with no findings of calluses or right foot Morton's neuroma.  

This is the only post-service medical evidence of record in this staged-rating period.  The Veteran has specifically denied seeking treatment for this condition.  Such objective findings do not warrant a disability rating in excess of 10 percent as his condition is not manifested by objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, swelling on use or characteristic callosities to warranted a 30 percent rating per Diagnostic Code 5276.  Separate 10 percent ratings are not warranted per Diagnostic Code 5280 as it is not shown that he has undergone operation of hallux valgus with resection of metatarsal head.  

A disability rating in excess of 30 percent is not warranted for the period from January 20, 2014.  The 30 percent rating is warranted for swelling on use and extreme tenderness of plantar surface of both feet, objective findings contained in the January 20, 2014 VA examination.  The evidence of record does not show that the feet have been manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances, for the period from January 20, 2014.  Such objective findings do not warrant a 50 percent rating under the pes planus rating criteria.  The Board notes that the Veteran did have pain and swelling in his feet, but these symptoms are captured by the current 30 percent rating for severe flatfoot.

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Pes cavus and bilateral weak foot have not been diagnosed.  
The Court held that, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that DC.  Copeland v. McDonald, 27 Vet. App. 333, 338(2015).  As the Veteran's bilateral flatfoot is a listed condition, DC 5284 is not for application here.

The Board has given consideration to the Veteran's lay assertions contained in his notice of disagreement and substantive appeal.  The objective evidence does not reflect inward bowing of the tendo Achillis and pain on manipulation for the period prior to January 20, 2014 to warrant a 30 percent disability rating.  The Board notes that a 30 percent rating was awarded effective January 20, 2014, as requested in his substantive appeal.

Ultimately, the weight of the evidence is against increased disability ratings for his bilateral foot conditions for the periods in question.  38 U.S.C.A. § 5107(b).

Raynaud's phenomena

Raynaud's Syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

After reviewing the pertinent medical and lay evidence, the Board finds that a disability rating in excess of 10 percent for Raynaud's phenomenon is not warranted.  At the November 2009 VA examination, the Veteran reported a history of erythromelalgia involving the hands, feet and ears since 1991.  It occurs as often as 1 time per day and each episode lasts for 1 day.  He will experience swelling and painful hands and feet.  On physical examination, there were findings of cold and slight discoloration of the feet and bilateral fingers.  

The January 2014 VA examination reflects that the Veteran has characteristic attacks less than once a week.  He does not have 2 or more digital ulcers nor autoamputation of one or more digits.  He does not have erythromelalgia.  The examiner described his Raynaud's phenomenon affecting the feet and fingers as quiescent.  12/23/2009 Virtual VA, C&P Exam.

As detailed, post-service VA examination reports have not shown objective findings related to the Veteran's Raynaud's phenomenon, other than slight discoloration of the feet and bilateral fingers.  Digital ulcers have not been shown.  The Veteran was not experiencing any flare-ups at the time of either VA examination, and the Veteran has not sought any post-service treatment for his Raynaud's phenomenon.  While the Veteran reported to the November 2009 examiner that he experiences symptoms such as swelling and pain as often as 1 time per day, at neither examination were such symptoms objectively identified.  This despite the fact that both examinations were conducted in November and January, thus colder months.  Based on the lack of objective findings to support a finding of characteristic attacks occurring four to six times a week, and the lack of evidence to support the Veteran's subjective complaints, the Board finds that the 10 percent rating compensates him for his Raynaud's symptomatology, contemplating characteristic attacks occurring one to three times a week.  38 C.F.R. §§ 4.3, 4.7.

Allergic rhinitis

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well. 

Pursuant to Diagnostic Code 6522, the Board has determined that a 10 percent disability rating is not warranted for allergic rhinitis, as the objective medical evidence has not shown that the Veteran has allergic rhinitis with polyps nor greater than 50 percent obstruction of the nasal passage or complete obstruction on one side.  The November 2009 VA examination reflects the Veteran's complaints of constant sinus problems, with headaches, but with no reports of incapacitation.  He experiences two non-incapacitating episodes per year.  He reported purulent discharge from the nose with no interference with breathing through the nose, no hoarseness of the voice, no pain, and no crusting.  He denied any functional impairment.  Objective examination showed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis nor sinusitis detected.  

The January 2014 VA examiner determined that his allergic rhinitis was in remission.  It was noted that he does not require continuous medication for control of a sinus condition.  He does not have chronic sinusitis.  He has no had incapacitating or non-incapacitating episodes of sinusitis.  He does not have allergic, vasomotor, bacterial or granulomatous rhinitis.  He does not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There is no complete obstruction on one side due to rhinitis.  There is no permanent hypertrophy of the nasal turbinates, no nasal polyps, and does not have any granulomatous conditions.  

It is clear that the Veteran's condition is manifested by congestion and sinus problems, such as purulent discharge.  In contrasts, the probative and competent evidence does not reflect polyps or obstruction of the nasal passage.  Thus, a compensable rating is not warranted for his symptomatology associated with allergic rhinitis.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510; however, the medical evidence of record does not contain a diagnosis of sinusitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

In sum, the evidence does not more nearly approximate a compensable disability rating for allergic rhinitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b).

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1). 

In this case, the Board finds that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral foot condition, Raynaud's phenomenon, and allergic rhinitis.  The symptoms associated with these conditions, such as characteristic attacks with color and discoloration, purulent discharge, and pain and swelling in his feet is contemplated by the rating criteria.  Thus, referral for extraschedular consideration is not warranted because the second step of Thun is not satisfied.  That is, the Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  Additionally, the Veteran has not been hospitalized for these conditions.  There is no indication that these conditions markedly impact his ability to work.  The Board also notes that the Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  

All of his symptoms for the above disabilities have been considered and compensated, and the rating code is sufficient to rate the Veteran's disability picture.  Additionally, a collective basis argument has not been raised by the record or contentions.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Accordingly, referral for extraschedular consideration is not for application here.  


ORDER

As new and material has not been received, the claim of entitlement to service connection for a chronic disability associated with a positive TB tine test is not reopened and the appeal is denied.

For the period prior to January 20, 2014, entitlement to a disability rating in excess of 10 percent for bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma is denied.

For the period from January 20, 2014, entitlement to a disability rating in excess of 30 percent for bilateral pes planus with hallux valgus and calluses and right foot Morton's neuroma is denied.

Entitlement to a disability rating in excess of 10 percent for Raynaud's phenomena is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.



REMAND

Hemorrhoids

Initially, the Board notes that in both his notice of disagreement and substantive appeal, the Veteran expressed disagreement with the 0 percent rating assigned to hemorrhoids.  Service connection, however, is not in effect for this disability.  The issue before the Board is entitlement to service connection for hemorrhoids.  38 C.F.R. § 3.303.  

An October 1992 service treatment record reflects resolving infection diarrhea.  03/23/2016 VBMS, STR-Medical (#3) at 18.  An October 1997 service treatment record reflects a possible internal hemorrhoid versus anal fissure.  03/23/2016 VBMS, STR-Medical (#2) at 81.  A February 1998 service treatment record reflects an assessment of anal fissure.  Id. at 71.  A January 2009 service treatment record reflects an assessment of constipation.  03/23/2016 VBMS entry, STR-Medical (#1) at 11.  

In December 2009, the Veteran underwent a VA examination.  12/23/2009 Virtual VA, C&P Exam.  The Veteran reported that his condition had existed since 2006.  He reported diarrhea, pain, a nagging feeling to empty bowel, swelling and perianal discharge.  He has no anal itching, very uncomfortable when inflamed.  He does not report a leakage of stool.  He has hemorrhoids which recur frequently.  A rectal examination did not show evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  There were no hemorrhoids detected, nor rectum fistula.  The examiner diagnosed hemorrhoids; quiescent.  

Quiescent is defined as in a state or period of inactivity or dormancy.  www.merriam-webster.com/dictionary/quiescent.  This suggests that he may have had hemorrhoids at some point, but the examiner did not otherwise provide further clarification or an etiological opinion.

The Veteran should be afforded another VA examination to assess whether he has hemorrhoids due to a period of active service.  

Right knee patellar femoral syndrome

The Veteran was afforded VA examinations in November 2009 and January 2014.  Both examination reports reflect flexion and extension within normal limits, with no additional degree of limitation on repetitive motion.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed hemorrhoids.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed. 


The examiner should respond to the following:

a)  Does the Veteran have hemorrhoids or has he ever had a hemorrhoid condition?

b)  State whether hemorrhoids are at least as likely as not (a 50 percent probability or greater) due to a period of active service (01/91-06/93; 01/97-04/00; 06/06-08/09). 

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

2.  Schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected right knee disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and reported.  

With regard to the right knee, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

3.  After completion of the above, review the pertinent evidence of record and readjudicate the service connection and right knee increased rating claim.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


